In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-870V
                                          UNPUBLISHED


    TONYA DECOURSEY,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: September 8, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Daniel A. Principato, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On June 19, 2018, Tonya Decoursey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA), resulting from the adverse effects of an influenza (flu) vaccination
she received on January 3, 2017. Petition at 1; Stipulation, filed at September 7, 2021,
¶¶ 1-2. Petitioner further alleges the vaccine was administered in the United States, she
experienced the residual effects of this injury for more than six months, and there has
been no prior award of settlement of a civil action for damages on her behalf as a result
of her condition. Petition at ¶¶ 1, 3; Stipulation at ¶¶ 3-5. “Respondent denies that
[P]etitioner sustained a SIRVA Table injury; denies that the flu vaccine caused
[P]etitioner’s alleged shoulder injuries, or any other injury; and denies that her current
condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 7, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $60,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
 TONYA DECOURSEY,                               )       No. 18-870V
                                                )       Chief Special Master Corcoran
                 Petitioner,                    )       ECF
                                                )
          V.                                    )
                                                )
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )


                                            STIPULATION

          The parties hereby stipulate to the following matters:

          1.     Petitioner, Tonya DeCoursey, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table {the "Table"), 42

C.F.R. § 100.3 (a).

        2.       Petitioner received a flu vaccine in her left arm on January 3, 2017.

        3.       The vaccine was administered withln the United States.

        4.       Petitioner alleges that she sustained a shoulder injury related to vaccine

administration ("SJRVA") within the time period set forth in the Table following the flu vaccine.

She further alleges that she has experienced residual effects of this injury for more than six

months.

       5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
         6.      Respondent denies that petitioner sustained a SlRVA Table injury; denies that the

 flu vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

 current condition is a sequelae of a vaccine-related injury.

         7.      Maintaining their above-stated positions, the parties nevertheless now agree that

 the issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8.      As soon as practicable after an entry ofjudgment reflecting a decision consistent

 with the tenns of this Stipulation, and after petitioner has filed an election to receive

 compensation pursuant to 42 U.S.C. § 300aa-21(a)( l), the Secretary of Health and Human

 Services will iss11e the following vaccine compensation payment:

        A lump sum of$60,000.00 in the fonn ofa check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-1 S(a).

        9.      As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2I(a)(I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10.     Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- 1S(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 ct seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
         11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

 paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-1S(i), subject

 to the availability of sufficient statutory funds.

         12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursable expenses, the money

 provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-lS(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-l S(g) and (h).

         13.    In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from a flu vaccine administered on January 3, 20 l 7, as alleged

by petitioner in a petition for vaccine compensation filed on or about June 19, 20 I 8, in the

United States Court of Federal Claims as petition No. 18-870V.

        14.    If petitioner should die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.




                                                      3
         15.    lfthe special master fails to issue a decision in complete confonnity with the

 tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

         l 6.   This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount ofdamages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        I7.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the

flu vaccine caused petitioner's alleged shoulder injuries, or any other injury; or that her current

condition is a sequelae of a vaccine-related injury.

        18.     All rights and obligations of petitioner hereunder shall apply equaJly to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                           END OF STIPULATION




                                                 4
 Respectfully submitted,

 PETITIONER:


0~~
ATTORNEY OF RECORD FOR                   AUTHORIZED REPRESENTATIVE
PETITIONER:                              OF THE ATTORNEY GENERAL:



~M
1717 K Street NW. Suite 900
Washington, DC 20006
202-775-9200
                                         ~~""-~~
                                         HEATHER L. PEARLMAN
                                         Deputy Director
                                         Torts Branch
                                         Civil Division
                                         U.S. Department ofJustice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                   RESPONDENT:
AND HUMAN SERVICES:
                                         ~ A-()rvt'\~~
[:)a,& ~ I             ~C.,ltf,t,             ~~LP~
TAMARA OVERBY                            DANIELA. PRINCIPATO
Acting Dir~tor, Division of Injury       Trial Attorney
 Compensation Programs                   Torts Branch
Healthcare Systems Bureau                Civil Division
Health Resources and Services            U.S. Department of Justice
 Administration                          P.O. Box 146
U.S. Department of Health                Benjamin Franklin Station
 and Human Services                      Washington, DC 20044-0146
5600 Fishers Lane, 08Nl46B               (202) 616-3662
Rockville, MD 20857                      daniel.prindpato@usdoj.gov


Dated: C4   lt>1'/-ts2- J

                                     s